           Case 2:20-cv-01094-MJP-MLP Document 37 Filed 02/11/21 Page 1 of 3




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DENGE LEMO GAHANO,

 9                             Petitioner,                Case No. C20-1094-MJP-MLP

10          v.                                            ORDER

11   DANIEL M. RENAUD, et al.,

12                             Respondents.

13

14          This is a 28 U.S.C. § 2241 habeas action. On July 15, 2020, Petitioner Denge Lemo

15   Gahano (“Petitioner”) filed his initial habeas petition and an emergency motion for temporary

16   restraining order for a stay of deportation. (Dkt. ## 1-2.) On July 16, 2020, the Honorable

17   Marsha J. Pechman denied Petitioner’s first request for a stay of removal and directed service of

18   his habeas petition. (Dkt. # 5.) On August 6, 2020, Petitioner filed a second motion for a stay of

19   removal and submitted a replacement habeas petition. (Dkt. ## 7, 9.) On August 7, 2020, Judge

20   Pechman denied Petitioner’s second request for a stay of removal. (Dkt. # 11.)

21          On August 10, 2020, Petitioner filed a third motion for a stay of removal (dkt. # 12),

22   which Judge Pechman denied on August 14, 2020 due to a stay of removal previously entered by

23   the Ninth Circuit Court of Appeals (dkt. # 15). On August 17, 2020, Respondents filed a return




     ORDER - 1
           Case 2:20-cv-01094-MJP-MLP Document 37 Filed 02/11/21 Page 2 of 3




 1   memorandum and a motion to dismiss Petitioner’s habeas petition (“Respondents’ Answer”).

 2   (Dkt. # 16.) On October 16, 2020, Petitioner filed a reply to Respondents’ Answer. (Dkt. # 22.)

 3          On November 9, 2020, Petitioner filed a fourth motion for a stay of removal. (Dkt. # 25.)

 4   On November 25, 2020, upon previous request by the Court for an update on Petitioner’s

 5   removal status, Respondents notified the Court that the Ninth Circuit terminated Petitioner’s stay

 6   of removal on November 2, 2020, and that Petitioner had refused to sign his travel document

 7   application on November 3, 2020. (Dkt. # 27.)

 8          On January 7, 2021, this Court: (1) re-noted Petitioner’s habeas petition and

 9   Respondents’ Answer to be heard on January 29, 2021; (2) authorized the appointment of pro

10   bono counsel to Petitioner; and (3) directed Respondents to respond to Petitioner’s fourth motion

11   to stay by January 29, 2021. (Dkt. # 29.) On January 8, 2021, Respondents filed a response to

12   Petitioner’s fourth motion to stay. (Dkt. # 30.) On January 12, 2021, Respondents notified the

13   Court that Petitioner had again refused to sign his travel document application and that

14   Respondents were now in the process of charging him with Failure to Depart, in violation of 8

15   U.S.C. § 1253(a). (Dkt. # 31.)

16          On January 25, 2021, Petitioner filed a motion seeking leave to file a reply to

17   Respondents’ response to his fourth motion to stay. (Dkt. # 32.) On January 26, 2021, this Court

18   appointed Brandon M. Stevens and Devin T. Theriot-Orr as pro bono counsel to Petitioner. (Dkt.

19   # 33.) On January 29, 2021, Petitioner himself filed a motion for extension of time requesting

20   additional time to reply to Respondents’ response to his fourth motion to stay until pro bono

21   counsel was appointed. (Dkt. # 36.)

22          Based on the foregoing posture of this case, the Court hereby ORDERS:

23




     ORDER - 2
           Case 2:20-cv-01094-MJP-MLP Document 37 Filed 02/11/21 Page 3 of 3




 1          (1)     Petitioner’s motion seeking leave to file a reply to Respondents’ response to his

 2   fourth motion to stay (dkt. # 32) is GRANTED. Petitioner may file a reply on or before March

 3   1, 2021. Respondents may file a surreply on or before March 5, 2021. The Clerk is directed to

 4   re-note Petitioner’s motion to stay (dkt. # 25) to be heard by this Court on March 5, 2021.

 5          (2)     Finding good cause to allow for pro bono counsel to familiarize themselves with

 6   this case, and to provide additional time for pro bono counsel to seek leave to file supplemental

 7   briefing if necessary, the Clerk is directed to re-note Respondents’ return memorandum and

 8   motion to dismiss (dkt. # 16) to be heard by this Court on March 5, 2021.

 9          (3)     Petitioner’s motion for extension of time (dkt. # 36) is STRICKEN as moot as pro

10   bono counsel have now both appeared in this matter; and

11          (4)     The Clerk is directed to send copies of this Order to the parties and to the

12   Honorable Marsha J. Pechman.

13

14          Dated this 11th day of February, 2021.


                                                          A
15

16                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
17

18

19

20

21

22

23




     ORDER - 3
